Name: Commission Regulation (EEC) No 1441/87 of 26 may 1987 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5 . 87 Official Journal of the European Communities No L 137/5 COMMISSION REGULATION (EEC) No 1441/87 of 26 May 1987 on the supply of various lots of skimmed-milk powder as food aid down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 1 3 thereof, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 773/87 (4), and in particular Article 7 (5) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 2 573 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply skim ­ med-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370 , 30 . 12 . 1986, p. 1 . (2) OJ No L 29, 4 . 2 . 1986, p. 3 . (3) OJ No L 148 , 28 . 6 . 1968 , p. 13 . 4) OJ No L 78 , 20 . 3 . 1987, p. 1 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . ¥) OJ No L 371 , 31 . 12 . 1985 , p . 1 . No L 137/6 Official Journal of the European Communities 27. 5 . 87 ANNEX I Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986  Actions No 289 to 292/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 27 October 1986 2. Recipient Euronaid 3 . Country of destination See Annex II 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 265 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging See Annex II 12 . Shipment period ' Before 31 July 1987 13 . Closing date for the submission of tenders 8 June 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 August 1987 22 June 1987 15. Miscellaneous noonno2) 27. 5 . 87 Official Journal of the European Communities No L 137/7 Description of the lot B 1 . Programme : 1986  Actions No 293 to 297/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 27 October 1986 2 . Recipient Euronaid 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 835 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 31 July 1987 13 . Closing date for the submission of tenders 8 June 1987 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 August 1987 22 June 1987 15 . Miscellaneous (4)(5)(9 ) No L 137/8 Official Journal of the European Communities 27. 5 . 87 Description of the lot C 1 . Programme : 1986  Actions No 298 to 303/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 27 October 1986 2 . Recipient Euronaid 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 950 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 31 July 1987 13 . Closing date for the submission of tenders 8 June 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 August 1987 22 June 1987 15 . Miscellaneous ooonno2) 27. 5 . 87 Official Journal of the European Communities No L 137/9 Description of the lot D 1 . Programme : 1986  Action No 170/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Guinee Conakry 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 23 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 September 1986 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'ACTION N0 170/87 / GUINÃ E CONAKRY 0208902 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (^ (*) Ã ) (8) No L 137/ 10 Official Journal of the European Communities 27 . 5 . 87 Description of the lot E 1 . Programme : 1986  Action No 407/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 December 1986 2. Recipient Republic of Mali 3 . Country of destination Mali 4. Stage and place of delivery Free-at-destination Bamako 5. Representative of the recipient Union laitiÃ ¨re de Bamako, Route de Sotuba, BP 20 , Bamako (Mali) 6 . Total quantity 500 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 September 1986 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION N ° 407/87 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE Ã LA RÃ PUBLIQUE DU MALI' 12 . Shipment period Before 31 July 1987 13 . Closing date for the submission of tenders 8 June 1987 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 August 1987 22 June 1987 15 . Miscellaneous 00 27. 5 . 87 Official Journal of the European Communities No L 137/11 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 103 of 16 April 1987, page 4. (3) As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate, place and other circumstances concerning shipment. (4) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. f5) The successful tenderer shall transmit a health certificate to the beneficiary's representatives at the time of delivery. Q Veterinary certificate issued by an official entity stating that the product has been processed from pasteurized milk coming from healthy animals, was processed lender excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not regis ­ tered foot-and-mouth disease or any other infectious or contagious disease during the 90 days preceding the processing. Any disease must be notified. (8) The successful tenderer shall transmit a certificate of origin to the beneficiaries at the time of delivery. (') The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. (I0) Shipment to take place in 20-foot containers ; conditions FCL/LCL. Shippers-count-load and stowage (els). (") The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. (I2) The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. No L 137/ 12 Official Journal of the European Communities 27. 5 . 87 ANEXOU  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem ( i ) (2) (3) (4) (5) (6) A 265 15 Caritas Belgica Jordan Action No 289/87 / Jordan / Caritas Belgica / 60238 / Aqaba / For free distribution 75 Caritas Germanica Lebanon Action No 290/87 / Lebanon / Caritas Germa ­ nica / 604103 / Beirut / For free distribution 75 Caritas Germanica Lebanon Action No 291 /87 / Lebanon / Caritas Germa ­ nica / 604102 / Beirut / For free distribution 100 SPF Lebanon Action No 292/87 / Lebanon / SPF / 63304 / Beirut / For free distribution B 835 55 Caritas Germanica Egypt Action No 293/87 / Egypt / Caritas Germanica / 604104 / Alexandria / For free distribution 95 Oxfam B AlgÃ ©rie Action n0 294/87 / AlgÃ ©rie / Oxfam B / 60833 / Tindouf via Alger / Pour distribution gratuite 20 Caritas Belgica Tunisie Action n0 295/87 / Tunisie / Caritas Belgica / 60240 / Tunis / Pour distribution gratuite 540 WCC AlgÃ ©rie Action n0 296/87 / AlgÃ ©rie / WCC / 60712 / Tindouf via Alger / Pour distribution gratuite 125 Caritas Germanica Egypt Action No 297/87 / Egypt / Caritas Germanica / 604105 / Cairo via Alexandria / For free distribu ­ tion D 950 60 Oxfam B RepÃ ºblica Dominicana AcciÃ ³n n0 298/87 / RepÃ ºblica Dominicana / Oxfam B / 60834 / Santo Domingo / Destinado a la distribuciÃ ³n gratuita 15 Prosalus RepÃ ºblica Dominicana AcciÃ ³n n0 299/87 / RepÃ ºblica Dominicana / Prosalus / 65500 / Ysura, Azua, vÃ ­a Santo Domingo / Destinado a la distribuciÃ ³n gratuita 180 Caritas Belgica HaÃ ¯ti Action n0 300/87 / HaÃ ¯ti / Caritas Belgica / 60237 / Port-au-Prince / Pour distribution gratuite 150 Caritas Neerlan ­ dica RepÃ ºblica Dominicana AcciÃ ³n n0 301 /87 / RepÃ ºblica Dominicana / Caritas Neerlandica / 60335 / Santo Domingo / Destinado a la distribuciÃ ³n gratuita 100 Caritas Neerlan ­ dica HaÃ ¯ti Action n0 302/87 / HaÃ ¯ti / Caritas Neerlandica / 60337 / Port-au-Prince / Pour distribution gratuite 445 Protos HaÃ ¯ti Action n0 303/87 / HaÃ ¯ti / Protos / 61505 / Port- au-Prince / Pour distribution gratuite